 Case 3:21-cr-01876-JLS Document 24 Filed 07/20/21 PageID.42 Page 1 of 1



 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                        SOUTHERN DISTRICT OF CALIFORNIA
 8
                       (HONORABLE JANIS L. SAMMARTINO)
 9
10
     UNITED STATES OF AMERICA,                  CASE NO.: 21-cr-1876-JLS
11
                         Plaintiff,             Hon. Janis L. Sammartino
12
           v.                                   ORDER GRANTING JOINT
13                                              MOTION TO CONTINUE MOTION
     WILLY ANTONIO GALLEGOS-                    HEARING/TRIAL SETTING
14   DELGADO (aka Carlos Santos-
     Luciano),
15
                         Defendant.
16
17         GOOD CAUSE APPEARING, the parties’ Joint Motion to Continue the
18   Motion/Hearing Trial Setting from July 30, 2021 to September 10, 2021 at 1:30 p.m.
19   is hereby GRANTED. For the reasons stated in the Parties’ joint motion, the Court
20   finds that the continuance serves the ends of justice and outweighs the public and
21   Defendant’s interest in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).
22         IT IS SO ORDERED.
23   Dated: July 20, 2021
24
25
26
27
28
